Citation Nr: 0426624	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  He served in Vietnam and was awarded the 
Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs Regional Office 
(RO). 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.

At the hearing and on the record, the veteran withdrew from 
the appeal the issues of service connection for blood and 
prostate disorders due to exposure to Agent Orange. 

The issue of service connection for a skin rash is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam and was wounded 
in action.

2.  Post-traumatic stress disorder has not been diagnosed in 
accordance with DSM-IV.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.304(f), 4.125 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, which information and evidence 
the claimant is expected to provide, and to ask for any 
evidence in the claimant's possession that pertains to the 
claims or language to the same effect.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In March 2001, the veteran filed his claim of service 
connection for post-traumatic stress disorder.  In a May 2001 
letter, the RO asked the veteran for information to 
substantiate his claim, namely, the identification of in-
service stressors.  In a February 2002 letter, the RO 
notified the veteran that VA would obtain the private medical 
records he authorized.  He was also notified to submit any 
additional evidence to support his claim.  He was given 30 
days to respond.  The RO adjudicated the claim in July 2002. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence, the notice to 
submit any additional evidence to support his claim is to the 
same effect. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence for which he wants VA to obtain on his 
behalf and as there is otherwise no outstanding evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history or finding of a psychiatric disorder. 

In Vet Center records, dated in February and April 2001, the 
readjustment counselor reported that the veteran expressed 
concerns about symptoms of post-traumatic stress disorder.  

In May 2001, the veteran related that he was an artillery 
forward observer and that he saw combat on a daily basis.  As 
for specific stressors, he cited being caught in the open and 
subjected to heavy fire, witnessing the crash of a B-52, and 
observing the wounded and maimed.

On VA psychiatric examination in December 2001, the examiner 
reported reviewing the veteran's file.  He noted the 
veteran's military history, including the stressful 
experiences in Vietnam.  The examiner reported that the 
veteran was never really afraid for his life while in 
Vietnam, that the veteran was hypervigilant in Vietnam and 
avoided exposing himself to danger, and that the veteran did 
not have any particularly painful recollections of Vietnam.  
The veteran did describe an exaggerated startle response 
after returning from Vietnam that resolved.  The veteran 
denied dreams or flashbacks of Vietnam, but he did describe 
certain stimuli that triggered memories of Vietnam.  The 
veteran reported that after his return from Vietnam he served 
for a time as a member of a rescue squad, where he often saw 
gruesome situations such a people who were killed or maimed.  
He indicated that he was employed and he got along well with 
his supervisors and co-workers.  

On mental status examination, the symptoms identified by the 
examiner were insomnia and irritability.  The examiner 
expressed the opinion that, although the veteran was exposed 
to combat in Vietnam, the criteria for the diagnosis of 
post-traumatic stress disorder were not met.  

In a June 2002 letter, a social worker from the Vet Center 
stated that the veteran had symptoms of post-traumatic stress 
disorder. 

VA records, dated in 2002, disclose no psychiatric treatment. 
 
At the hearing in March 2004, the veteran testified that 
although he had symptoms earlier he began seeking treatment 
for post-traumatic stress in 2001.  He stated that he was 
wounded during an intense mortar barrage that lasted about an 
hour, that he had recollections of Vietnam caused by certain 
smells, that he had a short temper, a poor memory, and 
insomnia.  

Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with military 
service.  Each disabling condition shown by a veteran's 
service records, or for which he seeks a service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by his service records, 
the official history of each organization in which he served, 
his medical records, and all pertinent medical and lay 
evidence.  Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), requiring that the 
diagnosis of a mental disorder conform to DSM-IV; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The veteran has claimed a combat-related stressor and the 
fact that he has a shell fragment wound is ample evidence the 
claimed stressor occurred.  However, in this case there is no 
diagnosis of PTSD as the VA examiner expressed the opinion 
that although the veteran was exposed to combat in Vietnam, 
the criteria for the diagnosis of post-traumatic stress 
disorder were not met.

As for the PTSD symptoms reported in the Vet Center records, 
this evidence does not constitute a diagnosis of PTSD because 
it has not been established that either the counselor or 
social worker is qualified to make a medical diagnosis.  The 
only competent medical evidence on file is that of the VA 
medical examiner, whose opinion opposes rather than supports 
the claim. 

While the veteran's testimony is credible, a layperson is not 
competent to offer an opinion on a medical question, such as 
the diagnosis of PTSD.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

Regarding the skin rash, the veteran testified that the 
condition has returned every summer since he returned from 
Vietnam and that a doctor told him that the condition was a 
fungus that he would have for life.  VA records disclose a 
finding of tinea cruris.

Under the duty-to-assist provisions of the VCAA, 38 C.F.R. 
§ 3.159, a VA medical examination is necessary if the medical 
evidence of record is insufficient to decide the claim. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran that:

a.  To substantiate his claim he 
should submit competent medical 
evidence that his skin rash is 
related to service. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.

2.  Schedule the veteran for a VA 
dermatological examination to determine 
whether the veteran suffers from a 
fungal skin disease. The veteran's file 
must be made available for review by 
the examiner.  The examiner is asked to 
express an opinion on whether the 
current skin disease, if any, is 
related to service.  

3.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



